Citation Nr: 0518617	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-15 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Cardinale, Law Intern


INTRODUCTION

The appellant served on active duty from September 1967 to 
February 1971.  Other service is indicated but unverified.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO granted a service connection for hearing loss, rated 
at 0 percent, and tinnitus, rated at 10 percent.  The veteran 
perfected an appeal only for the issue listed on the title 
page.


FINDING OF FACT

Since service connection has been in effect, the veteran has 
had Level II hearing acuity in the right ear and Level I 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 
6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the mandates of the VCAA are met.

The veteran has been advised of VA's duties to notify and 
assist in the development of the claim.  A November 2001 
letter did not specifically cite the VCAA, but informed the 
veteran of what was needed to establish entitlement to the 
benefit sought and of his and the VA's responsibilities in 
claims development.  The March 2002 rating decision granted 
the benefits sought by the veteran.  

Upon receipt of his Notice of Disagreement with the ratings 
assigned, the RO sent a letter in May 2003 addressing his 
claim and asking for evidence showing increased severity for 
each disorder.  The February 2004 Statement of the Case (SOC) 
notified the veteran of applicable laws and regulations and 
explained why increases were not justified.  Also regarding 
notice content, while the veteran was not advised verbatim to 
submit everything he had pertinent to his claim, the May 2003 
letter asked him to submit any existing evidence regarding 
his claim.  There is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and arranged for an audiological 
evaluation.  He has not identified any additional evidence 
that is pertinent to his claim.  Although the veteran's 
representative in June 2005 requested a remand for a current 
audiological test, the veteran has offered no specific 
statements or medical evidence contending that his condition 
has changed since the last VA audiological examination in 
February 2002.  Hence the Board deems this VA examination 
sufficient for rating purposes.

VA's notice and assistance obligations are met.  No further 
notice or assistance to the veteran is required.  He is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

By rating decision dated in March 2002, service connection 
for hearing loss was establish and rated as noncompensably 
disabling.  The veteran appealed.

On VA examination in February 2002 audiometric examination 
revealed that puretone thresholds (in decibels) were:


Right Ear
Left Ear
500 Hertz (Hz)
15 decibels (dB)
5 dB
1000 Hz
15 dB
10 dB
2000 Hz
60 dB
45 dB
3000 Hz
70 dB
55 dB
4000 Hz
70 dB
55 dB
Average:
54 dB
41 dB

The average puretone thresholds were 54 decibels, right ear, 
and 41 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 88 percent in the right ear and 92 
percent in the left ear.  The diagnosis was moderate 
sensorineural hearing loss bilaterally.

III.  Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; C.F.R. Part 4.

Because the veteran appealed the RO's determination at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measure by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
hearing loss, the Rating Schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Here, mechanical application of the Rating Schedule applied 
to the February 2002 audiometry results in a noncompensable 
rating.  The average puretone threshold for the veteran's 
right ear was 54 decibels, and speech discrimination was 88 
percent.  Under 38 C.F.R. § 4.85, Table VI, such hearing 
acuity is characterized as Level II.  The left ear average 
puretone threshold was 41 decibels, with 92 percent speech 
discrimination, resulting in hearing acuity characterized as 
Level I.  Under 38 C.F.R. § 4.85, Table VII, where there is 
Level I hearing in the better ear and Level II hearing in the 
poorer ear, a 0 percent rating is to be assigned (under Code 
6100).  The RO has applied the Rating Schedule accurately, 
and there is no schedular basis for a higher rating.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which states that if an unusual pattern of hearing is shown, 
a rating based on puretone thresholds alone is in order.  An 
exceptional patter of hearing impairment is shown when the 
puretone threshold at each of the four specified frequencies 
(100, 2000, 3000, and 4000) is 55 decibels or more.  The 
puretone thresholds shown in the February 2002 VA 
examinations did not meet this definition and 38 C.F.R. 
§ 4.86 does not apply.  

An report of a private audiogram performed in August 2001 is 
not acceptable since it does not meet the standard set forth 
in 38 C.F.R. § 4.85(a), which requires that an examination 
for hearing impairment for VA purposes must include a 
controlled speech discrimination test (Maryland CNC).  The 
veteran's belief that his hearing is bad enough to warrant a 
compensable evaluation are acknowledged, but the mechanical 
audiometric testing results are dispositive evidence in a 
claim regarding the schedular rating of hearing loss 
disability.  Since service connection has been in effect, the 
criteria for a compensable rating have not been met.

The Board has considered whether consideration of an 
extraschedular rating is indicated.  However, nothing in the 
record reflects factors necessary for extraschedular rating 
such as marked with interference with employability or 
frequent hospitalizations due to hearing loss.  38 C.F.R. § 
3.321.  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


